COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON


                       ORDER TO FILE SPECIAL CLERK’S RECORD
Appellate case name:           Sabrina Taylor v. Michael Allon, M.D. and Christus St. Catherine
                               Hospital
Appellate case number:         01-10-00231-CV
Trial court:                   190th District Court, Harris County, Texas
Trial court case number:       2009-60378

        Pursuant to Texas Rule of Appellate Procedure 34.5(c), the district clerk is directed to file a
special clerk’s record containing:

      Plaintiff’s Original Petition (Image No. 43381467)
      Defendant Christus Health Gulf Coast d/b/a Christus St. Catherine Hospital’s Original
       Answer (Image No. 43611892)
      Defendant, Michael Allon, M.D.’s Original Answer and Jury Demand (Image No.
       43661845)
      Plaintiff’s Designation of Expert Witness & Supplemental Disclosure and attachments
       (Image Nos. 44328247, 44328248, 44328287, 44328290)
      Defendant Michael Allon, M.D.’s Objection to Plaintiff’s Chapter 74 Expert Report and
       attachments (Image Nos. 44508735, 44508738, 44508739, 44508736, 44508741,
       44508742, 44508740, 44508737)
      Defendant Christus St. Catherine Hospital’s Motion Objecting to the Sufficiency of Dr. Al
       Davies Expert Report and Motion to Dismiss and attachments (Image Nos. 44508728,
       44508730, 44508731, 44508732, 44508733, 44508734, 44508729)
      Plaintiff’s Motion for Extension to Cure Deficiencies in Expert Report and any
       attachments, or a certification that no such written motion was filed
      Proposed order on Plaintiff’s Motion for Extension to Cure Deficiencies in Expert Report
       (Image No. 44583294)
      Order on Defendant Christus St. Catherine’s Motion Objecting to the Sufficiency of Dr. Al
       Davies Expert Report and Motion to Dismiss (Image No. 44626637)
      Order (Image No. 44626636)
      Order (Image No. 44626635)
      Notices of Appeal (Image Nos. 44848717, 44848716)
      Defendants’ Motion to Declare Plaintiff’s Lawsuit Frivolous and attachments (Image Nos.
       50542206, 50542208, 50542209, 50542211, 50542217, 50542212, 50542215)
      Plaintiff’s Response to Defendant’s Motion to Declare Plaintiff’s Lawsuit Frivolous and
       attachments (Image Nos. 50603630, 50603632, 50603631, 50597984, 50598493)
      Plaintiff’s Response to Defendant’s Motion to Declare Plaintiff’s Lawsuit Frivolous and
       attachments (Image Nos. 50603624, 50603625, 50603626, 50598476)
      Plaintiff’s Response to Defendant’s Motion to Declare Plaintiff’s Lawsuit Frivolous and
       attachments (Image Nos. 50650483, 50650484)
      Additional exhibit to Plaintiff’s Response and attachments (Image Nos. 50632515,
       50620306, 50632516, 50620340, 50632517)
      Defendant Christus St. Catherine Hospital’s Notice of Filing of Additional Exhibits in
       Support of Defendant’s Motion to Declare Plaintiff’s Lawsuit Frivolous (Image Nos.
       50640837, 50640838, 50640839, 50641158)
      Additional exhibit to Plaintiff’s Response and attachments (Image Nos. 50681885,
       50681886, 50681887)
      Defendant Michael Allon, M.D.’s Notice of Filing of Additional Exhibits in Support of
       Defendant’s Motion to Declare Plaintiff’s Lawsuit Frivolous (Image Nos. 50691229,
       50691232, 50691234)
      Plaintiff’s Exhibits and attachments (Image Nos. 50980148, 50980149, 50980150)
      Redacted records (Image Nos. 50991712, 50991713)
      Motion to Declare if Plaintiff’s Pauper’s Affidavit is Not Frivolous and attachments
       (Image Nos. 50976903, 50976892, 50976904)
      Letter regarding exhibits and attachments (Image Nos. 50995355, 50995356, 50995358,
       50995359, 50995357, 50995592)
      Order (Image No. 51021026)

See TEX. R. APP. P. 34.5(c)(1).

        The special clerk’s record shall be filed with the Clerk of this Court within 10 days of the
date of this order.

       The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.

           It is so ORDERED.

Judge=s signature: /s/ Justice Michael Massengale
                   Acting individually Q Acting for the Court

Date: July 17, 2012